DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-2 and 5-6 (renumbered as claims 1-4) are allowed in this Office action.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of claims 1-2 and 5-6:
The closest prior art is Vishniac et al. (U.S. Patent Application Publication No. 20080104149 A1, hereinafter referred to as Vishniac), which teaches a database archiving method for creating index information for a database, the database archiving method, comprising:
selecting at least one record group including a plurality of records from an original table (see Vishniac para. 0048 and Fig. 1: Source A - Source C correspond to original tables, from which data are received) in which data is archived, based on information on a field value of each of the at least one record group (see Vishniac para. 0049: record processing module 102 divides the records into sets of records based on ranges of primary key values; and see Vishniac 0060 and Fig. 2A: range of key values determines each compressed block; Note: Vishniac’s range of primary key values corresponds to the claimed “field value”);
storing group compression data compressed to be created for the each of the at least one record group (see Vishniac para. 0049: compression module 104 compresses each set of records into a compressed block of data) and a stored key value uniquely assigned to the group compression data (see Vishniac para. 0049 and Fig. 1: record storage 106 stores compressed blocks of data and corresponding primary key values; and see Vishniac para. 0058: key field 206 identifies each compressed block, based on the primary key values) in a compression table (see Vishniac para. 0049 and Fig. 1: record storage 106 is a database for storing the compressed blocks of data);
storing the field value (see Vishniac para. 0060 and Fig. 2A: an index file 204 stores a range of key values for each compressed block; Note: Vishniac’s range of primary key values corresponds to the claimed “field value”) and the stored key value corresponding to the each of the at least one record group (see Vishniac para. 0058: index entries include a key field 206 that identifies each compressed block, based on the primary key values), in a group index table (see Vishniac para. 0049 and Fig. 1: index storage 110 stores the index); and
deleting a plurality of records included in at least one selected record group (see Vishniac para. 0070: records in a compressed block of records are removed and discarded);
storing a primary key value, key index information which is a position in the group compression data (see Vishniac para. 0060 and Fig. 2A: an index file 204 stores a range of key values for each compressed block; Note: Vishniac’s range of primary key values corresponds to the claimed “field value”; and see Vishniac para. 0082-0083 and Fig. 4A: searching the index for a record with a given primary key value), and information on the stored key value corresponding to the group compression data (see Vishniac para. 0058: index entries include a key field 206 that identifies each compressed block, based on the primary key values), with respect to each of records included in the original table, in a key index table (see Vishniac para. 0049 and Fig. 1: index storage 110 stores the index)

Another prior art reference relied upon is Alvey et al. (U.S. Patent Application Publication No. 20150212999 A1, hereinafter referred to as Alvey), which teaches deleting a plurality of records included in at least one selected record group from an original table (see Alvey para. 0021: after data compression, original data is deleted).

Another prior art reference relied upon is Fenner, Peter R. (U.S. Patent No. 5,860,136 A, hereinafter referred to as Fenner), which teaches further comprising:
when there is at least one connected table which is connected with the original table by means of the primary key, with respect to second group data (see Fenner col. 6 L54-65: relational join operation based on matching key sets between database tables),
retrieving a record having the same primary key value as a record including in the original table, among a plurality of records included in the second group data (see Fenner col. 6 L54-65: relational join operation based on matching key sets between database tables); and
further storing sub index information which is a position in the second group data with respect to the retrieved record in a record having the same primary key value on the key index table (see Fenner col. 19 L18-26: address index table stores sub-index values).

The relevant prior art of record does not disclose, teach or suggest the claimed invention with respect to the following (in combination with all other features in the claim):
            selecting at least one record group including a plurality of records from an original table of the database in which data is archived, based on information on a field value of each of the at least one record group;
            storing group compression data compressed to be created for the each of the at least one record group and a stored key value uniquely assigned to the group compression data, in a compression table of the database;          
            storing the field value and the stored key value corresponding to the each of the at least one record group, in a group index table; and
            deleting the plurality of records included in the at least one selected record group from the original table;
            storing a primary key value, key index information which is a position in the group compression data, and information on a stored key value corresponding to the group compression data, with respect to each of records included in the original table, in a key index table;       
            when there is at least one connected table which is connected with the original table by means of the primary key, with respect to second group compression data which is created by compressing a plurality of records in the at least one connected table, retrieving a record having the same primary key value as a record including in the original table, among a plurality of records included in the second group compression data; and
further storing sub-index information which is a position in the second group compression data with respect to the retrieved record having the same primary key value on the key index table
(independent claim 1, and similar limitations of independent claims 5).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY MAHMOUDI whose telephone number is (571)272-4078.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U. M./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163